PER CURIAM
The state petitions for reconsideration, arguing that, in light of Oregon v. Ice, 555 US_, 129 S Ct 711, 172 L Ed 2d 517 (2009), we should vacate our prior opinion in State v. Westbrook, 221 Or App 433, 190 P3d 437, vac’d and rent’d on recons, 224 Or App 493, 199 P3d 343 (2008). We agree that Oregon v. Ice is dispositive and that, consequently, the trial court did not err in imposing consecutive sentences. Accordingly, we vacate both of our former opinions, each of which was predicated on the premise that State v. Ice, 343 Or 248, 170 P3d 1049 (2007), was controlling.
Reconsideration allowed; former opinions vacated; affirmed.